Case 8:19-cv-02595-WFJ-SPF Document 19-4 Filed 06/25/20 Page 1 of 17 PageID 253

                                                   SUBCONTRACTOR AGREEMENT

    THIS SUBCONTRACTOR AGREEMENT is made
    between Access2Care, LLC (“A2C”) and Tara Trans                          4.   Termination. Each party may terminate this
    DBA T Trans, (the   “Subcontractor”)   set out on the                         Agreement: (a) at any time without cause and at
    signature page of this Agreement. This Agreement is                           its sole discretion upon sixty (60) days written
    effective as of the Commencement Date as defined in                           notice to the other party; or (b) upon the material
    Schedule  “A”.                                                                breach of this Agreement by the other party if
                                                                                  such breach is not cured within thirty (30) days of
    WHEREAS, A2C on occasion needs subcontractors                                 written notice thereof to the other party.
    to provide medical transportation, non-medical                                Notwithstanding the foregoing, A2C may
    transportation ambulance, Para transit and wheelchair                         terminate this Agreement immediately upon: (i)
    services to A2C customers in various locations;                               the failure of Subcontractor to respond to
                                                                                  requests by A2C for the provision of Services to
    WHEREAS,         A2C      manages    non-emergency                            Recipients within the Service Area or (ii)
    transportation. As such we use subcontractors to                              following   Subcontractor’s   loss   or   suspension   of  
    provide non-emergency medical transportation for our                          licensure necessary for the provision of the
    clients who request such services. ;                                          Services or reduction or loss of Subcontractor’s  
                                                                                  insurance coverage.
    WHEREAS, A2C wishes to retain Subcontractor to
    perform certain tasks in furtherance of this effort as set               5.   Scheduling of Services. A2C shall schedule and
    forth in this Agreement; and                                                  request any and all Services to be provided by
                                                                                  Subcontractor pursuant to this Agreement. All
    WHEREAS, Subcontractor wishes to perform, and is                              Services will be scheduled according to the
    capable of performing such tasks upon request by                              procedures provided for in the Network Provider
    A2C.                                                                          Requirements, as modified from time to time by
                                                                                  A2C in its sole discretion and attached hereto as
    NOW THEREFORE, in consideration of the                                        Schedule C and incorporated herein by this
    foregoing and for other good and valuable                                     reference.
    consideration, the receipt and sufficiency of which is
    hereby acknowledged, the parties hereto agree as                         6.   No Utilization Obligation. A2C does not
    follows:                                                                      guarantee any level of utilization of
                                                                                  Subcontractor and A2C is under no obligation to
    1.   Provision of Services. Subcontractor will                                utilize Subcontractor for any Services.
         provide the transportation services described in
         Schedule   “A”   hereto   (the   “Services”)   to   Clients         7.   Standards for Services.                Subcontractor
         or Recipients (collectively referred to as                               represents and warrants that (a) any and all
         “Recipients”)  on  the  conditions,  if  any,  described                 Services shall be provided in accordance with
         in   Schedule   “A”   and   in   the   service   area(s)                 prevailing industry standards of quality and care
         described   in   Schedule   “A”   (the   “Service   Area”),              applicable to the Services provided; (b) any and
         only when and as requested by A2C.                                       all Services rendered shall be performed in a
                                                                                  good and workmanlike manner; (c) Subcontractor
    2.   Compliance with Laws.           The parties will                         shall comply with all requirements of A2C’s  
         comply in all material respects with all applicable                      Network Provider Requirements as may be
         federal and state laws and regulations, including                        modified by A2C from time to time and which is
         the federal Anti-kickback statute, and shall                             attached  hereto  as  Schedule  “C”  and  incorporated
         submit to the State all documentation necessary                          herein by this reference; The parties acknowledge
         for Subcontractor to provide the services more                           and agree that all references to specific sections
         specifically described herein.   Subcontractor’s                         of the Network Provider requirements are based
         vehicles will conform to applicable state                                on the requirements in place at the time of
         regulations and be duly licensed for the                                 execution of this agreement. In the event a
         transportation of Recipients. All Subcontractor                          revision to the requirements causes those section
         personnel staffing vehicles that provide the                             references to change, the current and prevailing
         Services will be licensed or certified as required                       Network Provider requirements shall prevail.
         by applicable law.
                                                                             8.   Trip Management. Subcontractor acknowledges
    3.   Term. The initial term of this Agreement shall                           and agrees that they will satisfy all requirements
         be one (1) year, commencing on the                                       of the Network Provider Requirements as it
         Commencement   Date   set   out   in   Schedule   “A”                    relates to the manner in which the services,
         hereof, and this Agreement shall automatically                           activities, and tasks are to be performed as well
         renew for subsequent one-year periods thereafter,                        as requirements for pickup and delivery of all
         subject to the termination rights herein. The                            participants.
         initial term and all renewal periods shall be
         cumulatively  referred  to  as  the  “Term”.


    A2C Subcontractor Agreement
    Confidential and Proprietary
                                                                         P
                                                                         A
                                                                         G
                                                                         E
Case 8:19-cv-02595-WFJ-SPF Document 19-4 Filed 06/25/20 Page 2 of 17 PageID 254

    9.   Compensation and Billing. Prior to or at the                         11. Compliance with the terms of A2C’s   contract  
         commencement of any scheduled Service, A2C                               with the client. Subcontractor acknowledges
         shall instruct Subcontractor to bill either: (i) a                       and agrees that Subcontractor shall comply with
         third-party payor or Patient; or (ii) A2C.                               all mandatory terms and conditions of A2C’s  
                                                                                  contract with the client.
              (i) Services billed to Payors or Patients. If
              A2C directs Subcontractor to bill a third-                      12. Injury to an A2C Passenger. If an A2C
              payor or Patient, A2C will provide                                  passenger is injured while being transported,
              Subcontractor       with    Patient   billing                       Subcontractor shall submit a claim through their
              information, including all documentation                            insurance first, and through A2C’s   insurance   if  
              available to A2C that is necessary for third-                       Subcontractor’s   insurance   does   not   cover   the  
              party      payor      reimbursement       and                       costs associated with the incident.
              determination of medical necessity when
              applicable.       Subcontractor shall be                        13. Audit Rights. Subcontractor shall, within a
              responsible for all Patient and third party                         reasonable amount of time after written notice
              billing and shall bill in accordance with all                       from A2C provide representatives of A2C or the
              applicable laws and any applicable                                  U.S. Government (as specified in the notice),
              membership agreement between a Patient                              with access to all records, documents, fiscal and
              and health plan. Subcontractor shall not seek                       accounting data, and other information (whether
              payment from A2C or A2C’s   customer   for                          in paper form, microform, electronic media or
              any such Services and neither A2C nor its                           other form) that relate to this Agreement. This
              customer shall have any financial                                   obligation of Subcontractor shall survive for a
              responsibility for such Services.                                   period of three (3) years following final payment
                                                                                  under this Agreement or until such later time as
              (ii) Services billed to A2C. For any                                required under applicable law and regulation.
              Services for which A2C has accepted
              responsibility for payment and A2C has                          14. Indemnity. Each party will indemnify and hold
              provided           Subcontractor          with       an             the other party harmless from and against liability
              authorization number, A2C shall pay                                 claims resulting from or alleged to result from
              Subcontractor within twenty-one (21) days                           any negligence or willful misconduct of the
              of receipt of an invoice in a format                                indemnifying party related to the performance of
              reasonably            acceptable         to     A2C.                this Agreement.
              Subcontractor shall submit its invoice within
              forty-five (45) days of the date that Services                  15. Dispute       Resolution.           Subcontractor
              were provided by Subcontractor – failure to                         acknowledges and agrees that in the event of a
              submit its invoice within this time period                          dispute arising out of the relationship between
              will result in non-payment by A2C to                                A2C and the Subcontractor and the services
              Subcontractor.            Subcontractor shall not                   provided for herein, Subcontractor shall look
              seek payment from A2C’s   customer,   the                           solely to A2C to resolve this dispute, and at no
              Patient or any third-party payor for any such                       time, shall Subcontractor pursue a resolution of
              Services.              A2C      shall       reimburse               any dispute related to this Agreement with either
              Subcontractor at the rates set forth in                             the client or any agency thereof. All disputes
              Schedule  “B”  and  Subcontractor  shall accept                     involving payment of claims shall be resolved
              the   rates   in   Schedule   “B”.      Provided   that             according the procedure outlined in the Claims
              A2C has authorized the Subcontractor to bill                        Appeals Process in the Network Provider
              the Patient, the preceding sentence shall not                       Procedure Manual. If necessary, a dispute shall
              preclude Subcontractor from billing a                               be resolved in a court of competent jurisdiction
              Patient for any Patient responsible amounts                         and according to the laws of the State.
              under the requirements of the Patient’s  
              applicable          health    plan        membership            16. Default by A2C. In the instance of default by
              agreement, e.g., co-payment, co-insurance                           A2C, the Agreements and all rights and
              or deductible.                                                      obligations associated therewith shall pass to the
                                                                                  client or its duly appointed agent for the
    10. Record Retention. Subcontractor will retain                               continued provision of the services more
        books and records respecting Services rendered                            specifically described herein.       Subcontractor
        to Patients for the greater of ten (10) years or the                      acknowledges and agrees that in the event the
        time periods required under all applicable laws                           client assumes responsibility for this Agreement,
        (including the requirements of the Secretary of                           all terms, conditions, and rates established herein
        Health  and  Human  Services  (“HHS”))  and  allow                        shall remain in effect until or unless renegotiated
        access to such books and records by duly                                  by the client or its agent unless otherwise
        authorized agents of the Secretary of HHS, the                            terminated immediately by the client in its sole
        Comptroller General and others to the extent                              discretion.
        required by law.


    A2C Subcontractor Agreement
    Confidential and Proprietary
                                                                          P
                                                                          A
                                                                          G
                                                                          E
Case 8:19-cv-02595-WFJ-SPF Document 19-4 Filed 06/25/20 Page 3 of 17 PageID 255

    17. Insurance. Subcontractor currently maintains                        hereunder) and any other information considered
        and will maintain during the Term of this                           to be and treated as confidential by that party
        Agreement liability insurance policies for claims                   gained during the negotiation or Term of this
        that may be made against Subcontractor arising                      Agreement will be held in confidence by the
        out of the Services under this Agreement.                           other party and will not be divulged to any
        Subcontractor shall maintain comprehensive                          unauthorized person without prior written
        general and automobile liability coverage with                      consent of the other party, except for access
        limits no less than 300,000 per occurrence and                      required by law, regulation and third party
        300,000 annual aggregate and other such                             reimbursement agreements. The obligations
        coverage as required by the State. Subcontractor                    under this section shall not apply to information
        shall   maintain   workers’   compensation   insurance              which (a) at the time of disclosure is in the public
        in the statutory required amounts. Subcontractor                    domain or, after disclosure, enters the public
        shall cause A2C to be added as an additional                        domain other than by breach of this Agreement;
        insured to all such policies. Subcontractor shall                   or (b) is already in the possession of the recipient
        provide to A2C upon execution of this                               at the time of disclosure and is not acquired from
        Agreement certificates of insurance evidencing                      the other Party; or (c) is later received on a non-
        coverage. Coverage shall not be changed or                          confidential basis from a third Party having the
        modified without at least thirty (30) days prior                    right to impart such information; or (d) is
        written notice to A2C.      Further,   Subcontractor’s              independently   developed   by   the   recipient’s  
        insurance shall be primary in the event of any                      employees who did not have access to such
        claim resulting from Services provided by                           information in connection with this Agreement.
        Subcontractor and shall be exhausted in full prior
        to any contribution from any other source.                     20. HIPAA Compliance. Each party shall comply
        Subcontractor shall also be solely responsible for                 with the privacy and security provisions of the
        any and all damages or repairs to its owned,                       Health Insurance Portability and Accountability
        leased or contracted vehicles used in providing                    Act of 1996 and the regulations thereunder
        Services under this Agreement.                                     (“HIPAA”),  and  with  such  other  requirements  of  
                                                                           HIPAA that may become effective during the
    18. Notices. Any notice required or permitted by this                  Term. All patient medical records shall be
        Agreement shall be in writing and shall be                         treated as confidential so as to comply with all
        delivered as follows, with notice deemed given as                  state and federal laws. The Subcontractor shall
        indicated: (a) by personal delivery, when                          report in writing to A2C any use or disclosure of
        delivered personally; (b) by overnight courier,                    Protected   Health   Information   (“PHI”)   not  
        upon written verification of receipt; (c) by                       provided      for    or     allowed       by    the
        facsimile transmission, upon acknowledgment of                     SUBCONTRACTOR                        AGREEMENT
        receipt of electronic transmission; or (d) by                      immediately upon becoming aware of the same.
        certified or registered mail, return receipt
        requested, upon verification of receipt. Notice
        shall be sent to the following addresses:                      21. CMS Required Contract Provisions-42 CFR
                                                                           422. (i) Privacy and Accuracy of Records:
                                                                           Providers and suppliers agree to safeguard
    IF TO SUBCONTRACTOR:                                                   beneficiary privacy and confidentiality and assure
                                                                           the accuracy of beneficiary health records.
              Tara Trans DBA T Trans                                       422.504(a)13. (ii) Hold Harmless for MAs
              4511 N Himes Ave #200                                        offering SNPs: For all Medicare Advantage
              Tampa, FL, 33614                                             (“MA”)   organizations   with   enrollees eligible for
                                                                           both Medicare and Medicaid, such enrollees will
                                                                           not be held liable for Medicare Part A and B cost
              IF TO A2C:                                                   sharing when the State is responsible for paying
                                                                           such amounts, and inform providers of Medicare
              Access2Care                                                  and Medicaid benefits and rules for enrollees
              6200 South Syracuse Way, Suite 200                           eligible for Medicare and Medicaid. The MA
              Greenwood Village, Colorado 80111                            plans may not impose cost sharing that exceeds
                                                                           the amount of cost sharing that would be
              With Mandatory Copy to:                                      permitted with respect to the individual under the
                                                                           XIX if the individual were not enrolled in such
              Legal Department                                             plan. Subcontractor will accept the MA plan
              Access2Care                                                  payment as payment in full, or bill the
              6200 South Syracuse Way, Suite 200                           appropriate State source.
              Greenwood Village, Colorado 80111
                                                                       22. Relationship. In the performance of this
    19. Confidentiality.         All information with                      Agreement, each party shall be, as to the other, an
        respect to the operations and business of a party                  independent contractor, and neither party shall
        (including but not limited to the rates charged                    have the right or authority, express or implied, to
                                                                           bind or otherwise legally obligate the other.
    A2C Subcontractor Agreement
    Confidential and Proprietary
                                                                   P
                                                                   A
                                                                   G
                                                                   E
Case 8:19-cv-02595-WFJ-SPF Document 19-4 Filed 06/25/20 Page 4 of 17 PageID 256

         Nothing contained within this Agreement shall be                     provide patient care services or drive vehicles.
         construed to constitute either party assuming or                     The investigation report includes the following:
         undertaking control or direction of the operations,
         activities or medical care rendered by the other.                    a.   Social Security Number Verification
         As  to  either  party’s  employees,  nothing  contained  
         herein shall be construed in such a manner as to                     b.   Criminal Search
         give effect to the notion that either party shall in
         anyway assume responsibility for the oversight or                    c.   Employment Verification to include reason
         provision  of  the  other  party’s  employee benefits,                    for separation and eligibility for re-
         including but not limited to the payment of                               employment for each employer for 7 years
         wages, provision of health insurance, or any and
         all other commonly accepted benefits of                              d.   OIG List of Excluded Individuals/Entities
         employment.
                                                                              e.   Sex Offender Registry
    23. Compliance Program and Code of Conduct.
        A2C has made available to the Subcontractor a                         f.   GSA List of Parties Excluded from Federal
        copy of its Code of Conduct, Anti-kickback                                 Programs
        policies and other compliance policies, as may be
        changed from time-to-time, at A2C’s   web   site,                     g.   Department of Motor Vehicle Driving
        located at:     www.Access2care.net, and the                               History
        Subcontractor acknowledges receipt of such
        documents. A2C warrants that its personnel shall                      h.   State and Local Licensure Verification
        comply with A2C’s   compliance   policies,  
        including training related to the Anti-kickback                       i.   Drug Screen
        Statute.
                                                                              Upon     request      and from time-to-time,
    24. Non-Exclusion.       Each party represents and                        Subcontractor shall provide A2C with a
        certifies that neither it nor any practitioner who                    continuing certification.
        orders or provide Services on its behalf hereunder
        has been convicted of any conduct that                           28. Referrals.      It is not the intent of either party
        constitutes grounds for mandatory exclusion as                       that any remuneration, benefit or privilege
        identified in 42 U.S.C.§ 1320a-7(a). Each party                      provided for under this Agreement shall influence
        further represents and certifies that it is not                      or in any way be based on the referral or
        ineligible to participate in Federal health care                     recommended referral by either party of
        programs or in any other state or federal                            Recipients to the other party or its affiliated
        government payment program. Each party agrees                        providers, if any, or the purchasing, leasing or
        that if OIG excludes it, or any of its practitioners                 ordering of any services other than the specific
        or employees who order or provide Services,                          services described in this Agreement. Any
        from participation in Federal health care                            payments specified herein are consistent with
        programs, the party must notify the other party                      what the parties reasonably believe to be a fair
        within five (5) days of knowledge of such fact,                      market value for the services provided.
        and the other party may immediately terminate                        Subcontractor represents and warrants that the
        this Agreement, unless the excluded party is a                       rates and pricing that it has accepted do not place
        practitioner or employee who immediately                             it in violation of any federal or state anti-
        discontinues ordering or providing Services                          kickback statute.
        hereunder.
                                                                         29. Other. During the term of this Agreement and
    25. Vehicle    and     Personnel     Requirements.                       for a period of six (6) months following
        Subcontractor acknowledges and agrees that all                       termination of this Agreement: Subcontractor
        vehicles and personnel utilized to provide the                       shall not provide transportation services to any
        Services shall comply with the requirements                          A2C customer that Subcontractor has rendered
        included within the Network Provider                                 Services to under this Agreement, either directly
        Requirements and any other applicable sections                       or through a network of providers or intermediary
        as may be added from time to time by A2C.                            other than A2C; or (ii) solicit any such A2C
                                                                             customer to obtain transportation services from
    26. Training Requirements.             Subcontractor                     Subcontractor either directly or through such
        acknowledges and agrees that all personnel shall                     other network or intermediary in the Service
        be trained and oriented according to the Network                     Area.
        Provider Requirements.
                                                                         30. Equal Employment Opportunity.            If the
    27. Background Investigation.          Subcontractor                     provisions of Executive Order 11,246 are
        warrants and represents that it has performed a                      applicable to this Agreement, the parties
        background investigation on employees that                           incorporate the equal employment opportunity
                                                                             clause set forth in 41 C.F.R. part 60-1. If the

    A2C Subcontractor Agreement
    Confidential and Proprietary
                                                                     P
                                                                     A
                                                                     G
                                                                     E
Case 8:19-cv-02595-WFJ-SPF Document 19-4 Filed 06/25/20 Page 5 of 17 PageID 257

         provisions of Executive Order 13,201 are                     their respective successors and permitted assigns;
         applicable to this Agreement, the parties                    (e) shall be interpreted and enforced in
         incorporate the equal employment opportunity                 accordance with the laws of the state where the
         clause set forth in 29 C.F.R. part 470.                      Services are performed, without regard to the
                                                                      conflict of laws provisions thereof, and the
    31. Miscellaneous.            This          Agreement             federal laws of the United States applicable
        (including the Schedules hereto): (a) constitutes             therein; (f) may be executed in several
        the entire agreement between the parties with                 counterparts (including by facsimile), each of
        respect to the subject matter hereof, superseding             which shall constitute an original and all of
        all prior oral or written agreements with respect             which, when taken together, shall constitute one
        thereto; (b) may be amended only by written                   agreement; and (g) shall not be effective until
        instrument executed by both parties; (c) may not              executed by both parties. In the event of a
        be assigned by either party without the written               conflict between this Agreement and any
        consent of the other party, such consent not to be            Schedule hereto, the terms of this Agreement
        unreasonably withheld; (d) shall be binding on                shall govern.
        and inure to the benefit of the parties hereto and

                                                [Signature Page To Follow]




    A2C Subcontractor Agreement
    Confidential and Proprietary
                                                             P
                                                             A
                                                             G
                                                             E
Case 8:19-cv-02595-WFJ-SPF Document 19-4 Filed 06/25/20 Page 6 of 17 PageID 258




    IN WITNESS WHEREOF, the parties have hereto executed this Agreement.

    Access2Care, LLC


    By:       ________________________________________
              Matt McCormick
              Vice President, Managed Transportation




    By:                                                   __
                     Alina Vitali
    Print Name:______________________________________
                    Owner
    Print Title:_______________________________________




    A2C Subcontractor Agreement
    Confidential and Proprietary
                                                       P
                                                       A
                                                       G
                                                       E
Case 8:19-cv-02595-WFJ-SPF Document 19-4 Filed 06/25/20 Page 7 of 17 PageID 259




                                                             SCHEDULE  “A”

    I.         Services:

               A.          Transportation Services

    If  checked,  Subcontractor  shall  provide  the  following  transportation  services  (the  “Services”):  


               “Wheelchair  Van”  non-Ambulance ground transportation provided for non-ambulatory patients;

               “Non-Medical  Stretcher  Van”  non-Ambulance ground transportation provided for non-ambulatory patients;

               “Ambulatory  Services”  non-Ambulance and non-Wheelchair transportation provided to ambulatory patients;
               or

               “Other”  ________________________________________________________________________________




    II.        Service Area:

    Services shall be provided in and around Pinellas, Pasco, Manatee, Sarasota, and in other locations as may be agreed
    upon by the parties.


    III.       Commencement Date

    The Commencement Date referred to in Section 3 of this Agreement shall be: 1/16/2015.

    IV.        Scheduling Requirements

    In accordance with Section 5 of the Agreement, different or additional Subcontractor scheduling requirements shall be:

    None


    V.         Additional Requirements

    Additional Subcontractor administrative and operational requirements shall be set forth by in Schedule C.




    A2C Subcontractor Agreement
    Confidential and Proprietary
                                                                       P
                                                                       A
                                                                       G
                                                                       E
Case 8:19-cv-02595-WFJ-SPF Document 19-4 Filed 06/25/20 Page 8 of 17 PageID 260




                                                    SCHEDULE  “B”
                                                       RATES


                                   Other Services                   HCPC     Rate

                Wheelchair Van (one way)                            A0130                  N/A
                Wheelchair Van mileage                              S0209                  N/A
                Ambulatory (one way) 5 miles included               A0120             $12.50
                Ambulatory mileage (each additional mile after 5
                                                                    A0215              $1.60
                miles)
                Non-Medical Stretcher Van (one way)                 T2005                  N/A
                Non-Medical Stretcher Van mileage                   T2009                  N/A
                Pharmacy Stop                                       A0999              $5.00



              A2C does  not  pay  for  “No  Shows”,  “Dry  Runs”  or  “Deadhead”  miles.




    A2C Subcontractor Agreement
    Confidential and Proprietary
                                                           P
                                                           A
                                                           G
                                                           E
 Case 8:19-cv-02595-WFJ-SPF Document 19-4 Filed 06/25/20 Page 9 of 17 PageID 261




                                                       SCHEDULE  “C”

                                     NETWORK PROVIDER REQUIREMENTS

1.0   Transportation Provider Requirements
      1.1       Transportation Provider agrees not to differentiate or discriminate in the treatment of any
                passenger on the basis of sex, marital status, age, race, color, national origin, ancestry,
                religion, disability, medical condition, veteran status, political affiliation, economical
                status, or sexual orientation.
      1.2       Transportation Provider shall provide drivers with visible employee picture identification
                card, picture ID badge or uniform with name for security and identification purposes.
      1.3       Transportation Providers must comply with all applicable State and Federal laws
                including, but not limited to, the Americans With Disabilities Act (ADA) of 1990;
                Federal   Transit   Administration   (FTA)   regulations   (including   FTA’s   drug   and   alcohol  
                regulations); the Federal Highway Administration’s   drug   and   alcohol   regulations’  
                Rehabilitation Act of 1973, Section 504; the requirements of 42 Code of Regulations,
                Part 431, Subpart F; and Title VII of the Civil Rights Act of 1964.
2.0   Transportation Provider Operational Requirement
      2.1       Transportation Providers must obtain and maintain current status on any and all business
                licenses, permits, certificates, and registrations that are required by Federal, State or local
                laws, rules and regulations
      2.2       During normal business hours the transportation provider’s   must   be   staffed   so   that   all  
                calls   from   A2C   can   be   answered   by   a   “live”   person,   not   by   an   answering   machine   or  
                answering service or provide a contact number where A2C calls can get answered
                without going through the regular reservations phone lines.
      2.2.1     If a transport happens before or after normal business hours, A2C must have a way of
                contacting the transportation provider /driver during those times when the office is not
                open.
      2.3       All records must be kept in secure files for a minimum of five (5) years and be readily
                accessible to A2C staff within 2 business days without additional expense to A2C except
                for any requested reproduction costs/time which will be pursuant to State Regulations.
      2.4       Transportation Provider agrees to work with A2C to respond to all complaints by the
                deadline specified in the notes within the Complaint form in the vendor portal.
      2.4.1     Transportation Providers understands that not responding to complaints may result in
                Corrective Action.
      2.5       Transportation Provider agrees to cooperate in all on-site visits of the Transportation
                Provider’s   place   of   business   and   inspection   of   business   records   and   vehicles   that   are  
                mutually agreed with reasonable advance notice.
      2.6       Transportation Provider may not solicit or accept any money from any passengers you
                transport for A2C.
      2.7       Transportation Provider agrees to follow A2C accident and incident process or a process
                compliant with FTA Grant Award requirements.


      A2C Subcontractor Agreement
      Confidential and Proprietary
                                                                  P
                                                                  A
                                                                  G
                                                                  E
 Case 8:19-cv-02595-WFJ-SPF Document 19-4 Filed 06/25/20 Page 10 of 17 PageID 262




      2.7.1     Transportation Provider must report all incidents, accident and injuries occurring while
                the Transportation Provider is transporting any A2C passenger(s) immediately after the
                incident becomes known and the situation permits communication.
      2.7.2     Transportation Provider must have a form to document all information about the
                accident/incident. This form must be approved by A2C. Florida SSPP forms may be
                used to comply with this requirement.
      2.7.3     Transportation provider must request a copy of the police report and must forward the
                report to A2C as soon as possible if applicable.
3.0   Driver/Attendants/Escorts Requirements - Compliance with FTA Grant award requirements,
      except  Section  5310  alone,  will  be  accepted  in  lieu  of  this  section’s  individual  items.
      3.1       Drivers and attendants/escorts are required to wear visible identification badges or similar
                items so staff is easily identified as employees of your company;
      3.2       All drivers/attendants/escorts must be at least 18 years of age;
      3.3       All drivers must have a current  valid  driver’s  license  to  operate  the  transportation  vehicle  
                to which they are assigned;
      3.4       Drivers must have no more than one (1) chargeable accidents or two (2) moving violations in
                the last three years;
      3.5       Drivers  must  not  have  a  driver’s  license  suspension  or  revocation  for  moving  traffic  
                violations within the previous five (5) years;
      3.6       All drivers/attendants/escorts must have a current background checks. Current means no
                more than one (1) year old;
      3.7       All drivers/attendants/escorts cannot be on any state or federal Sex Offender Registry;
      3.8       Drivers/attendants/escorts must not have been convicted of any felony crime and/or
                misdemeanor related to health care fraud, theft, embezzlement, breach of fiduciary
                responsibility, or other financial misconduct; elder abuse; patient abuse in connection
                with the delivery of a health care item or service; unlawful manufacture, distribution,
                prescription, or dispensing of a controlled substance; and any felony or misdemeanor
                conviction for child abuse, elderly abuse, domestic violence, criminal sexual conduct,
                drugs or weapons;
      3.9       All drivers /attendants/escorts must be courteous, patient, and helpful to all passengers
                and be neat and clean in appearance;
      3.10      Drivers /attendants/escorts shall NOT use alcohol, narcotics, medical marijuana, illegal
                drugs or drugs that impair ability to perform while on duty and shall NOT abuse alcohol
                or drugs at any time. The transportation provider shall not use drivers who are known
                abusers of alcohol or known consumers of narcotics or drugs/medications that would
                endanger the safety of recipients, whether those drugs are legally prescribed or not.
      3.11      All transportation providers must implement a verifiable 5-panel drug-testing program for
                drivers. Pre-employment, post-accident, and random drug screens each year shall be
                mandatory.
      3.12      Drivers /attendants/escorts must not smoke while in the vehicle, or while in the presence
                of any A2C passenger;


      A2C Subcontractor Agreement
      Confidential and Proprietary
                                                                 P
                                                                 A
                                                                 G
                                                                 E
 Case 8:19-cv-02595-WFJ-SPF Document 19-4 Filed 06/25/20 Page 11 of 17 PageID 263




      3.13      Drivers must not wear any type of headphones at any time while on duty, with the
                exception of hands-free headsets for mobile telephones if this is the company
                communication device;
      3.14      If a non-curbside pick-up is being made, drivers must identify themselves, show their
                identification and announce their presence at the entrance of the facility or residence;
      3.15      Drivers must assist A2C passengers getting into and out of the vehicle and confirm that
                all seat belts are fastened;
      3.15.1 No A2C passenger will be transported unless all passengers are buckled up;
      3.16      The number of persons in the vehicle, including the driver, must not exceed the vehicle
                manufacturer’s  approved  seating  capacity;;
      3.17      Drivers must ensure A2C passengers in wheelchairs are properly secured, in accordance
                with Americans with Disabilities Act rules, prior to departure and at all times while in
                transit;
      3.18      Upon arrival at the destination, the vehicle should be parked or stopped so that A2C
                passengers do not have to cross streets to reach the entrance of their destination.
      3.19      Drivers must not leave passengers unattended in the vehicle unless it can be done safely;
      3.20      Drivers must not touch any recipient except as appropriate and necessary to assist the
                A2C passengers into or out of the vehicle, into a seat, to secure the seat belt, or to render
                first aid or assistance for which the driver has been trained.
      3.21      Drivers /attendants/escorts are expected to follow company and broker guidelines for
                HIPAA compliance by keeping all A2C passengers protected health information (PHI)
                confidential. It should not be visible to other recipients/passengers, and drivers must not
                discuss  this  information  with  anyone  who  is  not  involved  with  the  recipient’s  treatment  or  
                connected health care services.
4.0   Required Training - Compliance with FTA Grant award requirements, except Section 5310
      alone,  will  be  accepted  in  lieu  of  this  section’s  individual  items.
      4.1       A2C requires and is willing to assist transportation providers with establishing an on-
                going training program that includes at a minimum:
      4.1.1     Passenger Assistance Training (PAT);
      4.1.2     Defensive driving;
      4.1.3     Use of common assistive devices such as wheelchairs, walkers, etc.;
      4.1.4     Methods of handling wheelchairs, scooters;
      4.1.5     Methods of moving, lifting and transferring passengers with mobility limitations;
      4.1.6     Operation of lifts, ramps and wheelchair securement devices;
      4.1.7     CPR and basic first aid;
      4.1.8     Customer service;
      4.1.9     Vehicle emergency evacuation;
      4.1.10    Recognize emergencies (what does an operator need to do in the event of a life-
                threatening emergency);
      4.1.11    Behind the wheel training (hands-on operator training to ensure safe driving habits)
      4.1.12    Handling Blood borne Pathogens;
      4.1.13    Passenger Assistance – transferring, loading, unloading;
      4.1.14    HIPAA Compliance.


      A2C Subcontractor Agreement
      Confidential and Proprietary
                                                              P
                                                              A
                                                              G
                                                              E
 Case 8:19-cv-02595-WFJ-SPF Document 19-4 Filed 06/25/20 Page 12 of 17 PageID 264




      4.2       Transportation providers must maintain sign in sheets or logs of all training provided to
                all drivers /attendants/escorts. These logs must be included in the staff files and available
                for review by A2C.


5.0   Vehicle Requirements - Compliance with FTA Grant award requirements, except Section 5310
      alone, will be accepted  in  lieu  of  this  section’s  individual  items.
      5.1       All vehicles must pass A2C inspection prior to transporting Medicaid recipients.
      5.2       All vehicles used to transport passengers will be inspected annually.
      5.3       All vehicles must be equipped with adequate and functioning heating and air-
                conditioning systems.
      5.3.1     Functionality must be defined by temperature readings from the rear of the vehicle,
                achieving air conditioning to 68 degrees and heating to 72 degrees.
      5.4       All vehicles shall have functioning, clean and accessible seat belts for each passenger seat
                position. Each vehicle shall utilize child safety seats when transporting children of an
                age specified by State Law.
      5.5       Seat belts must be stored off the floor when not in use.
      5.6       Each vehicle must have at least two (2) functional seat belt extensions available.
      5.7       Each vehicle must be equipped with at least one seat belt cutter within easy reach of the
                driver.
      5.8       All vehicles must have an accurate speedometer and odometer.
      5.9       All vehicles must have two exterior rear view mirrors, one on each side of the vehicle.
      5.10      All vehicles must be equipped with an interior mirror for monitoring the passenger
                compartment.
      5.11      The exterior of the vehicle must be
      5.11.1 clean;
      5.11.2 free of broken mirrors or windows;
      5.11.3 excessive grime,
      5.11.4 have no major dents or paint damage that detract from the overall appearance of the
             vehicle.
      5.12      The interior of the vehicle must be
      5.12.1 clean;
      5.12.2 free from torn upholstery;
      5.12.3 floor or ceiling covering;
      5.12.4 free from damaged or broken seats;
      5.12.5 free from protruding sharp edges;
      5.12.6 must also be free of dirt, oil, grease and litter.

      A2C Subcontractor Agreement
      Confidential and Proprietary
                                                         P
                                                         A
                                                         G
                                                         E
 Case 8:19-cv-02595-WFJ-SPF Document 19-4 Filed 06/25/20 Page 13 of 17 PageID 265




      5.13      Vehicles will be free of hazardous debris or unsecured items and will be operated within
                the manufacturers safe operating standards at all times.
      5.14      All   vehicles   shall   have   the   transportation   provider’s   name,   and   vehicle   number  
                prominently placed on the exterior of each vehicle.
      5.15      The vehicle number, and toll-free phone number for the transportation provider must be
                prominently displayed on the interior of each vehicle.
      5.16      Smoking is prohibited in all vehicles at all times.
      5.17      All vehicles must have the following signs posted in all vehicle interiors, easily visible to
                the passengers. Internationally recognized signs are acceptable:
      5.17.1 “NO  SMOKING”
      5.18      Vehicles must carry an information packet containing vehicle registration, insurance card,
                and accident procedures and forms.
      5.19      Vehicles must be equipped with a first aid kit.
      5.20      Each vehicle shall contain a current map or equivalent of the applicable State(s)/service
                area with sufficient detail to locate recipients and medical providers.
      5.21      Vehicles   must   be   equipped   with   a   “spill   kit”   including:   liquid   spill   absorbent,   latex  
                gloves, hazardous waste disposal bags, scrub brush, disinfectant and deodorizer.
      5.22      Non-compliance: Any vehicle or driver found out of compliance with any of these
                requirements or any State or Federal regulations must be removed from service
                immediately.
      5.23      Wheelchair/Stretcher Vehicles
      5.23.1 When a Transportation Provider utilizes a high profile/tall vehicle to transport A2C
             passengers that has greater ground clearance than an average-sized sedan, Transportation
             Provider must provide a sturdy, non-skid, stepping aid to assist the passenger in entering
             and exiting the vehicle. This stepping aid must be capable of safely supporting 300
             pounds,  must  be  no  higher  than  twelve  inches  (12”)  above  the  ground,  with  a  nonskid  top  
             surface  not  less  than  eight  inches  by  twelve  inches  (8”  x  12”).  
      5.23.2 For all vehicles used for paralift operations, the overhead clearance between the top of
             the door opening and the raised lift platform, or the highest point of ramp, shall be a
             minimum of 56 inches, or such other distance as may be required by ADA or other
             federal or state laws or regulations.
      5.23.3 All wheelchair lifts must have a design load of at least 600 pounds.
      5.23.4 All ramps used for the loading and unloading of passengers must meet ADA
             Accessibility Guidelines.
      5.23.5 All tie-downs or other securement devices used for paralift operations must meet the
             ADA Accessibility Guidelines.
6.0   Vehicle Maintenance - Compliance with FTA Grant award requirements, except Section 5310
      alone, will be  accepted  in  lieu  of  this  section’s  individual  items.
      6.1       Network transportation providers must have a comprehensive Preventive Maintenance
                (PM) program for all vehicles and equipment used for members.

      A2C Subcontractor Agreement
      Confidential and Proprietary
                                                                 P
                                                                 A
                                                                 G
                                                                 E
 Case 8:19-cv-02595-WFJ-SPF Document 19-4 Filed 06/25/20 Page 14 of 17 PageID 266




      6.2       The required maintenance program will include:
      6.2.1     Inspected and serviced in accordance with manufacturer recommendations
      6.2.2     A vehicle maintenance file for each vehicle that includes records of all maintenance
                actions, including but not limited to:
      6.2.3     Servicing,
      6.2.4     Preventive maintenance inspections,
      6.2.5     Repairs,
      6.2.6     Brake adjustments,
      6.2.7     Any bodywork,
      6.2.8     Documentation of vehicle inspection,
      6.2.9     Repair and replacement of associated equipment, such as radios.
      6.2.10 Records of inspections conducted by an entity with jurisdiction, if applicable and
             certification that the vehicle passed inspection.
      6.3       Providers should be able to demonstrate documented operational and safety checks (pre-
                and post-trip inspection) at the beginning of each workday. These include a check of:
      6.3.1     Tires,
      6.3.2     Brakes,
      6.3.3     Lights,
      6.3.4     Horn,
      6.3.5     Fluids,
      6.3.6     Wipers,
      6.3.7     Climate control devices,
      6.3.8     Seat belts,
      6.3.9     Safety equipment,
      6.3.10 Vehicle damage.
      6.3.11 Documentation of maintenance actions will include the date and mileage.
      6.4       These records must be stored for a period of at least 5 years and must be made available
                to A2C for inspection as requested.


7.0   Insurance Requirements - Compliance with FTA Grant award requirements, except Section
      5310  alone,  will  be  accepted  in  lieu  of  this  section’s  individual  items.
      7.1       Insurance coverage for all vehicles must be in force at all times during the contract period
                in accordance with state and local regulations and contract requirements.




      A2C Subcontractor Agreement
      Confidential and Proprietary
                                                         P
                                                         A
                                                         G
                                                         E
 Case 8:19-cv-02595-WFJ-SPF Document 19-4 Filed 06/25/20 Page 15 of 17 PageID 267




      7.2       In  compliance  with  A2C  and  our  client’s  requirements,  all  vehicles  shall  have  a  minimum  
                of $300,000 combined single limit insurance coverage for vehicles at all times during the
                contract period.
      7.3       Transportation Provider must supply up-to-date copies of all insurance certificates to
                A2C before they expire. Transportation provider understands that if current copies are not
                on file with A2C the provider will be suspended and no trips will be assigned.
8.0   Trip Log Requirements
      8.1       All transportation providers must require each driver to maintain a daily trip log for each
                trip.
      8.2       The Daily trip log must capture at the minimum the items below.
      8.2.1     Date of service,
      8.2.2     Driver’s  name,
      8.2.3     Driver’s  signature,
      8.2.4     Recipient’s  name,
      8.2.5     Recipient’s  signature,
      8.2.6     Escort full name (if applicable),
      8.2.7     Escort signature (if applicable),
      8.2.8     Vehicle ID number,
      8.2.9     Each  authorized  recipient’s  scheduled  and  actual  pick  up  time,  
      8.2.10 Recipient no-show indicator,
      8.2.11 Each  authorized  recipient’s  scheduled  and  actual  drop off time,
      8.2.12 Actual service level (AMB, W/C, Stretcher) per trip provided,
      8.2.13 Mileage for each leg of trip.
      8.3       All of the above information must be included on the trip or the provider will not receive
                payment for the trip. Providers can use the sample form included in their Transportation
                Provider manual or any other form as long as it meets the requirements above.
      8.4       Signatures – each trip log must have a recipient signature.
      8.4.1     If a recipient refuses to sign the driver log for any reason, the driver may sign the log
                with  “RECIPIENT  REFUSED  TO  SIGN”.
      8.4.2     This method is only acceptable if the recipient has been asked to sign the document and
                has verbally refused.
      8.4.3     Driver should notate the reason the recipient is refusing to sign the trip log.
      8.4.4     Transportation provider must contact  the  A2C  call  center  so  a  “claims  note”  can  be  added  
                to the recipients record.
      8.4.5     Trip logs with this notation will be flagged for an audit so that A2C to provide education
                to the recipient.


      A2C Subcontractor Agreement
      Confidential and Proprietary
                                                             P
                                                             A
                                                             G
                                                             E
 Case 8:19-cv-02595-WFJ-SPF Document 19-4 Filed 06/25/20 Page 16 of 17 PageID 268




      8.4.6     If recipient is medically unable to sign the driver log, the driver must attempt to get a
                signature from one or any the following:
                          8.4.6.1 Medical facility staff,
                          8.4.6.2 Escort or attendant,
                          8.4.6.3 Family recipient.
      8.4.7     If a driver exhausts all options to unable to obtain a signature from any acceptable source,
                the driver may sign the log with  “PUTS”,  patient  unable  to  sign.
      8.4.8     This method of signature is only acceptable if the driver has attempted to gather other
                approved signatures.
      8.5       Trip logs with this in the signature line will automatically be flagged for an audit.
      8.6       Transportation provider is required to send in all trip documentation with the invoice
                before any payment will be made for these trips.
      8.7       Transportation  provider  must  contact  the  A2C  call  center  so  a  “claims  note”  can  be  added  
                to the recipients record.
9.0   Transportation Provider Performance Standards
      9.1.1     On Time Performance Standards:
                          9.1.1.1 Recipients may be picked up as early as 90 minutes prior to their
                                  appointment time. Additional time may be allowed for multi-loading or
                                  for long trips.
                          9.1.1.2 95% of recipients are to be delivered on time. On-time shall mean that a
                                  recipient arrives at their scheduled destination no later than the scheduled
                                  appointment time.
                          9.1.1.3 Return trip pick-up within   sixty   (60)   minutes   of   notification   for   “will  
                                  call”  trips
                          9.1.1.4 95 % of all trips are to be completed in less than 90 minutes. The
                                  maximum ride time for a routinely scheduled trip is 90 minutes. This
                                  measure will not apply to special trips and long distance trips of more
                                  than 70 miles one way.
      9.1.2     Provider No-Show Standard:
                          9.1.2.1 Provider must complete no less that 99.5% of all accepted trips.
      9.1.3     Complaint Ratio Standard:
                          9.1.3.1 Provider will receive no more than two valid complaints, on average, per
                                  1,000 trips measured on a monthly basis.


      9.1.4     Provider Equipment Standard:
                       9.1.4.1 Transportation providers will maintain their vehicles within the
                               guidelines described in the Transportation Provider Manual or FTA
                               Grant standards, if applicable.


      A2C Subcontractor Agreement
      Confidential and Proprietary
                                                               P
                                                               A
                                                               G
                                                               E
 Case 8:19-cv-02595-WFJ-SPF Document 19-4 Filed 06/25/20 Page 17 of 17 PageID 269




                           9.1.4.2 No more than two valid vehicle related complaints, on average, per 1,000
                                   trips within a month
10.0   Trip Assignment Requirements
       10.1      Web Portals: A2C prefers all transportation providers have Internet access to enable use
                 of the A2C web portal for efficient trip assignment and claims processing. We send trip
                 requests to transportation providers directly via the A2C system. Transportation providers
                 will be assigned trips based on the following:
       10.1.1 Level of need of the passenger (appropriate mode assignment)
       10.1.2 Lowest cost / highest quality provider
       10.2      You must check your trip assignments nightly and accept/reject the trips within 24 hours
                 of assignment.
       10.3      When you accept a trip, you have made a commitment to perform the transport.
       10.3.1 If you do not accept a trip the trip will be removed from your schedule and assigned to
              another provider.
       10.4      A2C will assign every trip an authorization number. Trips performed without prior
                 authorization from A2C will not receive payment.
       10.5      Verify accepted trips directly with the recipients within 24 hours in advance of the
                 appointment time to ensure no changes have occurred such as a canceled appointment or
                 altered appointment time. The trip manifest includes  the  member’s  contact  number.  
       10.6      Provider may confirm the trip with the recipient twenty-four (24) hours ahead of the
                 scheduled medical appointment to reduce the possibility of a no-show.
       10.7      Driver must wait at least five (5) minutes after arriving at the pick-up scheduled location,
                 and  upon  making  efforts  to  contact  the  recipient  before  “no-showing”  the  recipient  at  the  
                 pick-up location.
       10.8      Provider must immediately inform A2C of any breakdown, accident or incident as well as
                 any other problems that might cause a delay of more than fifteen (15) minutes in the trip.
       10.9      Provider may negotiate pick-up and drop-off time to maximize multi-loading
                 opportunities.
       10.10     All transportation providers are required to have a working fax machine to be used as a
                 back-up for trip scheduling or provide and alternate mode of receiving trip assignments
                 should the existing system fail.
       10.11     Faxed request: A2C can assign transports on a temporary basis via fax or telephone
                 until Internet access is established. We will make longer term accommodations for
                 providers who do not have Internet access in their areas. If applicable.
       10.12     For transportation providers without Internet access due to their remote location or for
                 those providers awaiting Internet installation, we have designed efficient processes for
                 trip management and claims reconciliation. Instead of Internet access, this process
                 requires a working facsimile (fax) machine.




       A2C Subcontractor Agreement
       Confidential and Proprietary
                                                               P
                                                               A
                                                               G
                                                               E
